Case 6:17-cv-01655-RRS-JPM Document 369 Filed 08/04/21 Page 1 of 12 PageID #: 11322




                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF LOUISIANA
                                       LAFAYETTE DIVISION



   EMERALD LAND CORP CASE NO. 6:17-CV-01655

   VERSUS JUDGE ROBERT R. SUMMERHAYS

   TRIMONT ENERGY (BL) LLC ET AL MAGISTRATE JUDGE PEREZ-
                                MONTES


                                          MEMORANDUM RULING

             Presently before the Court is Chevron U.SA. Inc. ?s Motion for Partial Summary Judgment


   to Dismiss Private Claims for Removal of Buried Flowlines [ECF No. 239]. The motion is opposed

   by Plaintiff, Emerald Land Corporation ("Emerald"). For the reasons explained below, the motion


   is GRANTED in part and DENIED in part.

                                                           I.
                                             FACTUAL BACKGROUND


             Emerald is a Louisiana corporation based in St. Mary Parish, Louisiana, where it owns


   approximately 8,000 acres of land located along the Atchafalaya River immediately west of


   Morgan City. The tract includes over 6,000 acres of natural marsh land below the Intracoastal


   Waterway in the Atchafalaya Basin ("the Property").1 The Property is within the Bateman Lake


   Field.2




   1 ECF Doc. 177, Ex. A at pp. 51:4-12; 53:7-16 (30(b)(6) Deposition of Emerald Land Corporation); Ex. B,
   Declaration of M. Taylor Darden at ^ 3.
   2 ECF Doc. 177, Ex. B, Declaration of M. Taylor Darden at ^ 5.
Case 6:17-cv-01655-RRS-JPM Document 369 Filed 08/04/21 Page 2 of 12 PageID #: 11323




            The Property has been the subject of three Mineral Leases ("the Mineral Leases") entered


   into by predecessors to Emerald and Defendants.3 The Mineral Leases provided Defendants and


   Chevron's predecessor, Texaco, with the exclusive right to construct lines, tanks, storage facilities,


   buildings, stations and other structures necessary "to produce, save, take, care of treat and


   transport" oil and gas products on over 6,000 acres of Emerald's Property.4 All three Mineral


   Leases contain an identical damages provision, requiring the lessees to pay for any damage to the


   Property: "Lessee shall pay all damages caused by its operations hereunder to the land, buildings


   and improvements presently existing, and crops now or hereafter planted."5


            Chevron ultimately assigned its interest in the Mineral Leases and related contracts to


   EnerVest.6 The interests in the Mineral Leases and related contracts changed hands multiple times


   thereafter.7 Ultimately on May 5, 2020, Trimont Energy BL, the last remaining assignee of lessee


   interests under the Mineral Leases, "agreed that the Mineral Leases have terminated" and therefore


   released "all... right, title and interest in and to the Mineral Leases."8


            In the present motion. Chevron seeks partial summary judgment to dismiss the private


   claims asserted by Emerald for the removal of flowlines buried beneath the surface and canal


   bottoms of the Property.




   3Mat1f6.
   4 Chevron and Texaco are referred to collectively as "Chevron." ECF Doc. 177, Ex. A at exhibits 3, 4, and 5, ^ 1,
   attached thereto. (30(b)(6) Deposition of Emerald Land Corporation)
   5 ECF Doc. 177, Ex. A at pp. 85-88, referring to If 13 of exhibits 3, 4, and 5 attached thereto. (30(b)(6) Deposition of
   Emerald Land Corporation)
   6 See Ex. B-2 to ECF No. 177, Act of Assignment from Texaco to EnerVest at p. 6; Ex. A at p. 116 (30(b)(6) Deposition
   of Emerald Land Corporation)
   7 See Ex. A to ECF No. 177, at pp. 94-95. (30(b)(6) Deposition of Emerald Land Corporation)
   8 Id. at p.95, Exhibit 10 thereto (30(b)(6) Deposition of Emerald Land Corporation and Release of Mineral Leases)
Case 6:17-cv-01655-RRS-JPM Document 369 Filed 08/04/21 Page 3 of 12 PageID #: 11324




                                                    II.
                                      THE SUMMARY JUDGMENT STANDARD


            "A party may move for summary judgment, identifying each claim or defense-or the part


   of each claim or defense-on which summary judgment is sought."9 "The court shall grant summary


   judgment if the movant shows that there is no genuine dispute as to any material fact and the


   movant is entitled to judgment as a matter of law."10 "A genuine issue of material fact exists when


   the evidence is such that a reasonable jury could return a verdict for the non-moving party.9911 As


   summarized by the Fifth Circuit:

            When seeking summary judgment, the movant bears the initial responsibility of
            demonstrating the absence of an issue of material fact with respect to those issues
            on which the movant bears the burden of proof at trial. However, where the
            nonmovant bears the burden of proof at trial, the movant may merely point to an
            absence of evidence, thus shifting to the non-movant the burden of demonstrating
            by competent summary judgment proof that there is an issue of material fact
            warranting trial.12


            When reviewing evidence in connection with a motion for summary judgment, "the court


   must disregard all evidence favorable to the moving party that the jury is not required to believe,


   and should give credence to the evidence favoring the nonmoving party as well as that evidence


   supporting the moving party that is uncontradicted and unimpeached."13 "Credibility


   determinations are not part of the summary judgment analysis."14 Rule 56 "mandates the entry of


   summary judgment . . . against a party who fails to make a showing sufficient to establish the




   9 Fed. R. Civ. P. 56(a).
   10 Id.
   11 Quality Infusion Care, Inc. v. Health Care Service Corp., 628 F.3d 725, 728 (5th Cir. 2010).
   12 Lindsey v. Sears Roebuck and Co., 16 F.3d 616, 618 (5th Cir.1994) (intemal citations omitted).
   13 Roberts v. Cardinal Servs., 266 F.3d 368, 373 (5th Cir.2001); see also Feist v. Louisiana, Dept. of Justice, Office of
   the Atty. Gen., 730 F.3d 450, 452 (5th Cir. 2013) (court must view all facts and evidence m the light most favorable
   to the non-moving party).
   14 Quorum Health Resources, L.L.C. v. Maverick County Hosp. Dist., 308 F.3d 451, 458 (5fh Cir. 2002).
Case 6:17-cv-01655-RRS-JPM Document 369 Filed 08/04/21 Page 4 of 12 PageID #: 11325




   existence of an element essential to that party's case, and on which that party will bear the burden

   of proof."15


                                                           m.
                                                      DISCUSSION


       A. The Scope of the Summary Judgment Motion.


           Chevron seeks dismissal of Emerald Land's private claims pertaining to the removal of


   buried "flowlines" on the leased property. Emerald Land's complaint seeks specific performance


   and money damages with respect to the removal offlowlines. Relying on the terms of the Mineral


   Leases and the Louisiana Supreme Court's decision in Terrebonne Parish School Boar d v. Castex


   Energy, Inc.,16 Chevron contends that it has no obligation to restore the leased land by removing


   all of the flowlines buried on the property. Specifically, the Mineral Leases include granting


   language that Chevron contends expressly grants it (or its predecessors) the right to install buried


   flowlines on the leased land in connection with its oil and gas exploration and production activities.


   Chevron also points out that the Mineral Leases contain no provision that expressly requires it to


   restore the land by removing buried flowlines or paying the cost for removing those flowlines.


   Chevron further argues that there is no evidence in the summary judgment record showing that the


   buried flowlines (as opposed to surface flowlines) have caused any damage to the leased land.


           Emerald Land, on the other hand, distinguishes Castex and argues that, unlike the canals


   dredged on the leased property in Castex, the flowlines here are foreign equipment attached and


   buried on the property.17 Accordingly, Emerald Land argues that Chevron has an obligation to


   remove the flowlines as part of its obligation to restore the land to its original condition minus the




   15 Patrick v. Ridge, 394 F.3d 311, 315 (5fh Cir. 2004) (alterations in original) (quoting Celotex v. Catrett, 477 U.S.
   317,322(1986)).
   16 893 So. 2d 789 (2005).
   17 ECF No. 264 at 3.
Case 6:17-cv-01655-RRS-JPM Document 369 Filed 08/04/21 Page 5 of 12 PageID #: 11326




   "wear and tear" attributable to "ordinary, customary, and necessary acts which must be done by a


   drilling company in order to put down a well."18 Emerald Land also points to evidence in the


   summary judgment record showing flowlines exposed at the surface of the property, and


   presumably, creating hazards in the use of the property.19 Emerald Land also points to evidence


   of leaks and other contamination from flowlines on the property.20


             The record reflects at least two broad categories offlowlines at issue: flowlines buried at


   least "plow depth" below the surface ("buried flowlines"), and flowlines located on the surface of


   the property or less than plow depth ("surface flowlines"). For purposes of its motion. Chevron


   defines "plow depth" as at least three (3) feet below the surface. Chevron thus limits its Motion


   for Partial Summary Judgment to the private claims involving the removal of "buried flowlines"—


   flowlines at least three feet below the surface. Emerald Land's Opposition does not always


   distinguish between these types of flowlines and often refers to the buried flowlines and surface


   flowlines interchangeably. The Court, however, will analyze Chevron's motion as limited to buried


   flowlines.


              C. Buried FIowlines


              Under the Louisiana Civil Code, a lessee is bound to "return the thing at the end of the


   lease in a condition that is the same as it was when the thing was delivered to him, except for


   normal wear and tear."21 A lessee also has a duty to avoid unreasonable or excessive use of the


   property during the term of the lease.22 In Castex, however, the Louisiana Supreme Court held that


   "in the absence of an expressed lease provision, [the Mineral Code] does not impose or imply duty




   18 Castex, 893 So. 2d at 799 (quoting 6W?^ v. Austral Oil Ca, 104 So. 2d 253 (La. App. 3 Cir. 1958)).
   19 ECF No. 264 at 7-8.
   20 Id. at 9.
   21 La. C.C. Art. 2683 (3).
   21Alfordv. Chevron U.S.A. Inc., 13 F. Supp. 3d 581, 600 (E.D. La 2014).
Case 6:17-cv-01655-RRS-JPM Document 369 Filed 08/04/21 Page 6 of 12 PageID #: 11327




   to restore the surface to it's original, pre-lease condition absent proof that the lessee has exercised


   his rights under the lease unreasonably or excessively."23 According to the Court, a lessor in the


   context of an oil and gas lease "maybe considered to have a given his assent to the 'wear and tear9


   normally involved in rights granted" in a mineral lease.24 There, the Court held that the plaintiff


   had no claim based on the canals that were dredged on the leased property because the right to


   dredge canals was explicitly granted in the lease and, therefore, was merely "wear and tear.5 In


   Marin v. Exxon Mobile Corp.26 the Court clarified its ruling in Castex, According to Marin, a


   lessee has a duty to remediate oilfield contamination under the Louisiana Mineral Code's "pmdent


   operator standard."27 According to the Marin court, oilfield contamination does not constitute


   "wear and tear" because such contamination is not a matter that the lessors consented to in the


   lease.28 The Court also noted that the oilfield contamination at issue in that case arose from the


   "unreasonabl[e] or excessive[]" use of the leased property29


             Here, Chevron argues that Emerald Land has no private claim requiring it to remove or pay


   to remove the buried flowlines because, like the canals in Castex, the Mineral Leases expressly


   grant Chevron and its predecessors the right to install flowlines buried under the surface.


   Considering the language of the Mineral Leases and the relevant case law, the Court agrees. The


   Mineral Leases expressly grant Chevron's predecessors the right to lay "pipelines" as well as tanks,


   stations, telephone lines, and "other structures thereon necessary to produce, save, take care of,




   23 893 So.2d.at 801.
   24 Id. at 800.
   25 Id. at 800-01.
   26 48 So. 3d. 234 (2010).
   27 Mat 259.
   28 Id. at 260.
   29 Id.
Case 6:17-cv-01655-RRS-JPM Document 369 Filed 08/04/21 Page 7 of 12 PageID #: 11328




   treat, and transport said products. .. ."30 Although the leases do not explicitly refer to flowlines, the


   term "pipelines" encompasses flowlines.31 The Mineral Leases also expressly provide for the


   flowlines to be buried: "when required by lessor, lessee shall bury all pipelines below ordinary


   plow depths..."32 Therefore, like Castex, Emerald Land (or its predecessors) consented to the


   installation of buried flowlines on the leased property.


            Emerald Land first argues that Castex is distinguishable from the present case because, in


   Castex, the lessee had "altered the land itself by digging canals and ditches... ."33 In contrast, here,


   the buried flowlines are "foreign equipment to Emerald's Property" and "[t]he intrusion of this


   equipment onto the Property is not a 'modification9 of the land."34Emerald Land's attempt to


   distinguish Castex is not persuasive for at least two reasons. First, installing buried flowlines


   underground is arguably a "modification" to the land because it changes or alters the land when


   the flowlines are installed even if they are buried.35 Second, and more importantly, the Castex


   court's holding was not based on the nature of the modification—ie. dredged canals versus buried


   flowlines. Instead, the court's holding was based on the meaning of "wear and tear" in the context


   of the Civil Code mle requiring a lessor to return leased property in its original condition minus


   "wear and tear."36 The court constmed wear and tear in terms of the "specific rights granted in the


   lease." According to the court: "The lessor may be considered to have given his assent to the "wear




   30 Exhibits 3, 4, and 5 to the Deposition of Emerald Land Corporation through M. Taylor Darden, Exhibit A to
   Chevron's Motion for Partial Summary Judgment [ECF No. 239-4].
   31 Larry W. Lake, Ed., SPE PETROLEUM ENGINEERING HANDBOOK, Ch. 9, at 317 (2006) (defming "flowlmes" as
   "piping and pipeline systems typically associated with producing wells ....") (emphasis added).
   32Id.
   33ECFNo.264at4.
   34 Id.
   35 See, e.g., WEBSTERS THIRD NEW INTERNATIONAL DICTIONARY (1981) (defining "modification" as "the act or action
   of changing something without fundamentally altering it.")
   36 893 So. 2d. at 800.
Case 6:17-cv-01655-RRS-JPM Document 369 Filed 08/04/21 Page 8 of 12 PageID #: 11329




   and tear5 normally involved in exercising the rights granted."37 The Mineral Leases here expressly


   grant Chevron (or its predecessors) the right to lay flowlines and, at the request of Emerald (or its


   predecessors), requires Chevron to bury the flowlines at ordinary plow depth. Thus, Castex's


   holding applies here.


            Emerald Land next appears to argue that Chevron is taking inconsistent positions with


   respect to buried and surface flowlines. Specifically, the granting language in the Mineral Lease


   applies generally to flowlines without distinguishing between buried and surface flowlines. Yet,


   Chevron has agreed that the surface flowlines must be removed. In other words, according to


   Emerald Land, Chevron's position on surface flowlines is inconsistent with its argument that


   removal of the buried flowlines is not required under Castex: "[N]or [are buried flowlines] more


   'necessary and incidental' to oil and gas operations than the surface equipment such as well heads


   and storage tanks Chevron agrees it must remove."38 The Court disagrees. Castex is grounded on


   the lessee's consent to the "'wear and tear normally involved in exercising the rights granted."39


   Based on Emerald Land's summary judgment filings, it is reasonable to infer that surface flowlines


   pose hazards and limit the use of the surface of the leased land in ways that flowlines buried at


   least three feet below the surface do not. For example, Emerald Land's Opposition describes


   damage to the leased land caused by flowlines and includes images of flowline debris, but this


   evidence appears to be damage and debris from surface flowlines.40 Emerald Land does not point


   to any damage that can be specifically traced to buried flowlines. In sum. Chevron's concession


   on removing surface flowlines is not inconsistent with its position that, under Castex, it is not




   37 Id.
   38ECFNo.264at4.
   39 893 So. 2d. at 800.
   40 ECF No. 264 at 7-8.
Case 6:17-cv-01655-RRS-JPM Document 369 Filed 08/04/21 Page 9 of 12 PageID #: 11330




   required to remove flowlines buried at least three feet below the surface pursuant to the Mineral


   Leases.


             Emerald Land next argues that if Chevron removes any equipment from the leased land


   (such as surface flowlines) it must remove all equipment from the land, including buried flowlines.


   Emerald Land bases its argument on a provision in the Mineral Leases that states:


             Lessee shall have the right at any time during or after the expiration of this lease to remove
             all property and fixtures placed by lessee on said land, including the right to draw and
             remove all casing.


   Emerald Land argues that the term "all9'means that Chevron cannot pick and choose which


   equipment to remove but must remove all equipment. The Court disagrees. This language grants


   Chevron the right to remove its equipment and fixtures from the leased land. In this context, the


   plain and ordinary meaning of the term "all" is that Chevron's removal right is not limited to


   certain equipment or fixtures but encompasses "all" of the equipment and fixtures on the leased


   land. Emerald Land, however, reads this term as creating a limitation on Chevron's right to


   remove—that Chevron can remove all but only all of the equipment and fixtures from the leased


   property. Accordingly, Emerald Land is essentially reading an additional requirement into the


   lease provision granting Chevron the right to remove property. The plain meaning of this granting


   language simply does not limit Chevron's right to remove equipment and fixtures in the way


   Emerald Land argues.


             Finally, Emerald Land argues that it is entitled to recover the cost of removing all flowlines


   (including buried flowlines) based on the damages provision in the Mineral Leases. Specifically,


   these leases provide that:




   41 ECF Doc. 177, Ex. A at pp. 85-88, referring to ^ 13 of exhibits 3, 4, and 5 attached thereto. (30(b)(6) Deposition of
   Emerald Land Corporation)
Case 6:17-cv-01655-RRS-JPM Document 369 Filed 08/04/21 Page 10 of 12 PageID #:
                                  11331



          Lessee shall pay all damages caused by its operations hereunder to the land, buildings and
          improvements presently existing, and crops now or hereafter planted.42

Emerald Land contends that the flowlines on the leased property have damaged the land by
                                                                                 (


creating navigation hazards,43 that leaks from flowlines are contaminating the property,44 and that


flowlines protruding from the surface are limiting Emerald Land's ability to enter into leases or


otherwise use the land.45 Under Castex, Emerald Land does not have a private claim (whether as


damages or specific performance) for the removal of buried flowlines. As with the dredged canals


in Castex, Emerald Land (or its predecessor) consented to the installation of buried flowlines in


the Mineral Lease and (like the canals in Castex) the mere presence of these buried flowlines does


not amount to "damages" in the sense of triggering the damages provision of the Mineral Lease or


a claim under the Mineral Code. On the other hand, even under Castex, Emerald Land could assert


private claims under the Mineral Leases and the Mineral Code with respect to buried flowlines if,


for example, those flowlines leaked fluids that contaminated the leased property.46




42 Id. (emphasis added).
43 ECF No. 264, Ex. 6, Rule 30(b)(6) Depo. of Emerald, pp. 84: 5 - 12, 214: 5-8.
44 ECF No. 264, Ex. 7, Depo. ofRudy Sparks, at 71:10 -18.
45 Id. at 175: 18 - 176:5;177:18 - 24.
46 Marin, 48 So. 3d. at 259-60. According to the court in Marm:


          In our view, the duty to remediate oilfield contamination exists under the prudent operator standard of the
          Mineral Code by virtue of our holding in Castex, and it certainly exists under the Civil Code. The holding in
          Castex merely recognized that in absence of unreasonableness or excessiveness, the lessee has the duty to
          restore the surface minus normal wear and tear. Where the lessee has operated unreasonably or excessively,
          as in this case, the lessee has additional obligations, e.g., the obligation to correct the damage due to the
          unreasonable or excessive operations However, that does not necessarily mean that the lessee has a duty to
          restore the land to its pre-lease condition, particularly where, unlike dredged canals, subsurface
          contamination is not overt and cannot be considered "wear and tear."


          The damage caused by Exxon's unreasonable operations was the contamination of the soil, and it is clear
          plaintiffs did not consent to this contamination. Therefore, Exxon's additional restoration duty is the duty to
          correct the contamination.


 Id. (citations omitted).
Case 6:17-cv-01655-RRS-JPM Document 369 Filed 08/04/21 Page 11 of 12 PageID #:
                                  11332



          Chevron contends that, even if Emerald Land retains a private claim for damages caused


by buried flowlines, it has come forward with no evidence to support a damage claim with respect


to buried flowlines. The Court agrees. The evidence cited by Emerald Land appears to reflect


damage caused largely by surface flowlines, which are not the subject of the present motion. In


three instances, Emerald Land refers to "buried" flow lines:


               • "Michael Fogarty, former President of Emerald, testified that 'there were a couple
                  of times when there was some gas bubbling up, you know, out of a flowline9 that
                  was buried under the Property's surface."47
               • "Mr. Cantrell took photographs of 'flowlines sticking up that you got to watch for, 9
                  and explained that the buried flowlines presented navigational hazards to boaters,
                  hunters and other recreational users."48
               • "[B]uried flowlines often do not actually remain buried—they migrate to the
                  surface and cause serious navigational hazards."49

But these three statements do not create a triable issue with respect to buried flowlines. The


statement attributed to Fogarty is not supported by his deposition testimony. In his deposition,


Fogarty does refer to "gas bubbling up, you know, out of a flowline," but he never identifies


whether the flowline was a surface flowline (on or less than three feet below the surface) or a


buried flowline—he merely refers to a "flowline." Moreover, the statement attributed to Cantrell


appears to refer to surface flowlines causing navigational hazards. Finally, with respect to the


"migration" of buried flowlines. Emerald Land points to no evidence showing that flowlines buried


at least three below the surface have (or are likely to) "migrate" to the surface. At most the evidence


presented by Emerald Land is speculative and conclusory, and is not sufficient to create a triable


issue on a damages claim with respect to buried flowlines.




47 ECF No. 264 at 9.
48 Id.
49 Id. at 6.
Case 6:17-cv-01655-RRS-JPM Document 369 Filed 08/04/21 Page 12 of 12 PageID #:
                                  11333



         In sum. Chevron's Motion for Partial Summary Judgment is GRANTED and Emerald


Land's private claims against Chevron are DISMISSED to the extent that they are based on the


removal of buried flowlines—flowlines buried at least three feet under the surface of the leased


land.50 In all other respects, the motion is DENIED.


          THUS DONE in Chambers on this.




                                                                ROBERT R. SUMMER^AYS
                                                             UNITED STATES DISTRICf JUDGI




 50 Chevron's Motion for Partial Summary Judgment as well as this Court's ruling on that motion does not address any
 claim that Emerald Land may have with respect to decommissioning the buried flowlines as opposed to physically
 removing the flowlines. For example, Chevron points out that, as part of the plugging and abandonment process that
 certain actions would be taken to flush and otherwise decommission the buried flowlines to prevent any oilfield
 contamination. The Court's ruling takes no position on any claims that may arise from the failure to undertake this
 decommissioning process.
